Whitfield, C.
The conviction in this case rests solely upon the testimony of the witness Henley, who is flatly contradicted throughout by the defendant. The testimony of this state’s witness is so shadowy and vague as to make the case an exceedingly close one on its facts. In this state of the case, the court permitted this witness to state to the jury, over the objection of the defendant, that he had made a statement to Z. T. Champlin, the justice of the peace, which statement he testified was the same in substance with his statement to the jury. This testimony was manifestly incompetent. It could only have the effect of bolstering up the testimony of the witness and strengthening his credibility. We have repeatedly held this sort of testimony incompetent. See the following cases: Williams v. State, 79 Miss. 555, 31 South. 197; Johnson v. State, 80 Miss. 798, 32 South. 49; Washington v. State, 93 Miss. 270, 46 South. 539.

Reversed and remanded.

Pee Curiam. ' The above opinion is adopted as the opinion of the court, and, for the reasons therein indicated, the judgment therein is reversed, and the cause remanded.